Exhibit (a)(1)(A) SAFE BULKERS, INC. OFFER TO EXCHANGECOMMON STOCK AND CASHFORANY AND ALL OUTSTANDING 8.00% SERIES B CUMULATIVEREDEEMABLE PERPETUAL PREFERRED SHARES CUSIP No. Consideration Offered 8.00% Series B Cumulative RedeemablePerpetual Preferred Shares, par value,$0.01 per share, liquidation preference$25.00 per share (NYSE: SB.PR.B) Y7388 L111 (a) $22.50 and (b) 2.0 sharesof Common Stock, per Series BPreferred Share THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 11:59 P.M., NEW YORK CITY TIME, ON APRIL 5, 2017. WE MAY EXTEND THE OFFER PERIOD AND WITHDRAWAL PERIOD AT ANY TIME. Safe Bulkers, Inc. (Safe Bulkers, the Company, our, we or us) is offering (the Exchange Offer) to exchange (1) newly issued shares of Common Stock, par value $0.001 per share, of Safe Bulkers (NYSE: SB) (the Common Stock); and (2) cash, on the terms and conditions set forth in this Offer to Exchange (the Offer to Exchange) and in the related letter of transmittal, for any and all outstanding 8.00% Series B Cumulative Redeemable Perpetual Preferred Shares, par value $0.01 per share, liquidation preference $25.00 per share, of Safe Bulkers (NYSE:SB.PR.B) (the Series B Preferred Shares). The amount of cash and the number of shares of Common Stock to be exchanged for each Series B Preferred Share is fixed. The offer will not be subject to any proration. As of March 8, 2017, 1,485,768 Series B Preferred Shares were outstanding. We are making the Exchange Offer to holders of Series B Preferred Shares in reliance upon the exemption from the registration requirements of the Securities Act of 1933, as amended (the Securities Act), afforded by Section 3(a)(9) of the Securities Act. We are offering to acquire each Series B Preferred Share for a combination of: (1) $22.50 in cash for every Series B Preferred Share validly tendered, and (2) 2.0 shares of Common Stock for every Series B Preferred Share validly tendered. The Exchange Offer is being made exclusively to existing holders of Series B Preferred Shares. The exchange of Series B Preferred Shares for a combination of shares of Common Stock and cash may not be suitable for you. By exchanging Series B Preferred Shares for a cash payment and shares of Common Stock in the Exchange Offer, a holder would be exchanging a fixed yield preference security for a variable yield equity security. If all conditions to the Exchange Offer are satisfied or waived, we will acquire all Series B Preferred Shares from all validly tendering holders. The settlement date is expected to occur promptly after the expiration date, but no later than April7, 2017, although the date is subject to change as described elsewhere in this Offer to Exchange. See The Exchange OfferExtension, Termination and Amendment. This Offer to Exchange is first being mailed to holders of the Series B Preferred Shares on or around March 9, 2017. The Information Agent for the Exchange Offer is: D.F. King & Co., Inc.48 Wall StreetNew York, NY 10005 Call Toll-Free (800) 370-1749Contact via E-mail at: safebulkers@dfking.com The date of this Offer to Exchange is March 9, 2017 The Exchange Offer will expire at 11:59 p.m., New York City Time, on April 5, 2017, unless extended or terminated by us. The term expiration date means 11:59 p.m., New York City Time, on April 5, 2017, unless we extend the period of time for which the Exchange Offer is open, in which case the term expiration date means the latest time and date on which the Exchange Offer, as so extended, expires. The Depository Trust Company (DTC) and its direct and indirect participants, will establish their own cutoff dates and times to receive instructions to tender in this Exchange Offer, which will be earlier than the expiration date. You should contact your broker or other securities intermediary to determine the cutoff date and time applicable to you. The last reported sales price of the Series B Preferred Shares on the New York Stock Exchange (the NYSE) on March 8, 2017 was $24.25 per Series B Preferred Share. The last reported sales price of the Common Stock on the NYSE on March 8, 2017 was $1.62 per share of Common Stock. See Risk Factors beginning on page 10 for a discussion of issues that you should consider with respect to the Exchange Offer. You must make your own decision whether to tender Series B Preferred Shares in the Exchange Offer and, if so, how many of such Series B Preferred Shares to tender. Neither we, our Board of Directors (the Board of Directors), the Information Agent, the Exchange Agent, the Transfer Agent, nor any affiliate of any of the foregoing or any other person is making any recommendation as to whether or not you should tender your Series B Preferred Shares in the Exchange Offer. We have not authorized any person to make such a recommendation. You are urged to discuss your decision with your own tax advisor, financial advisor and/or broker. We are making the Exchange Offer only to holders of Series B Preferred Shares in reliance upon the exemption from the registration requirements of the Securities Act, afforded by Section 3(a)(9) of the Securities Act. We have no contract, arrangement or understanding relating to, and will not, directly or indirectly, pay any commission or other remuneration to any broker, dealer, salesperson, agent or any other person for soliciting tenders in the Exchange Offer. In addition, no broker, dealer, salesperson, agent or any other person is engaged or authorized to express any statement, opinion, recommendation or judgment with respect to the relative merits and risks of the Exchange Offer. Our officers, directors and employees may solicit tenders from holders of our Series B Preferred Shares and will answer inquiries concerning the Exchange Offer, but they will not receive additional compensation for such services. The Exchange Offer has not been approved or disapproved by the Securities and Exchange Commission (the SEC), any state securities commission, or the similar commission or governmental agency of any foreign jurisdiction, nor has the SEC, any state securities commission, or the similar commission or governmental agency of any foreign jurisdiction determined whether the information in this Offer to Exchange is truthful or complete. Any representation to the contrary is a criminal offense. ii TABLE OF CONTENTS SUMMARY TERM SHEET 1 QUESTIONS AND ANSWERS ABOUT THE EXCHANGE OFFER 4 RISK FACTORS 10 STATEMENT REGARDING FORWARD-LOOKING INFORMATION 15 THE EXCHANGE OFFER 16 SHARE OWNERSHIP OF DIRECTORS AND EXECUTIVE OFFICERS 26 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DISTRIBUTIONS 28 MARKET PRICE AND DIVIDEND INFORMATION 29 COMPARISON OF RIGHTS BETWEEN THE SERIES B PREFERRED SHARES AND THE COMMON STOCK 31 CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS 38 MARSHALL ISLANDS TAX CONSIDERATIONS 44 SERVICE OF PROCESS AND ENFORCEABILITY OF CIVIL LIABILITIES 45 MISCELLANEOUS 46 CERTAIN SECURITIES LAWS CONSIDERATIONS 47 WHERE YOU CAN FIND MORE INFORMATION 48 INCORPORATION BY REFERENCE 48 iii SUMMARY TERM SHEET The following is a summary of the terms of the Exchange Offer being provided for your convenience. It highlights certain material information in the Offer to Exchange, but before you make any decision with respect to the Exchange Offer, we urge you to read carefully this entire Offer to Exchange, including the section entitled Risk Factors, the related letter of transmittal, the descriptions of Common Stock and Series B Preferred Shares and the documents incorporated by reference into this Offer to Exchange. Our Annual Report on Form 20-F for the year ended December 31, 2016 (the Annual Report) is available online at the SEC website (www.sec.gov) and our website (www.safebulkers.com), and is also available from us upon request. See Where You Can Find More Information. The following summary is qualified in its entirety by the more detailed information appearing elsewhere in this Offer to Exchange and the related letter of transmittal. The Company Safe Bulkers, Inc., a Republic of Marshall Islands corporation. Series B Preferred Shares Subject to the Exchange Offer Any and all outstanding Series B Preferred Shares. The Exchange Offer We are offering to acquire Series B Preferred Shares for a combination of (a) $22.50 in cash and (b) 2.0 shares of Common Stock, for each Series B Preferred Share validly tendered and not properly withdrawn. If all conditions to the Exchange Offer are satisfied or waived, we will acquire any and all outstanding Series B Preferred Shares from all tendering holders. However, only whole shares of Common Stock will be delivered. You will receive cash in lieu of any entitlement to a fraction of a share of Common Stock. The Exchange Offer is being made exclusively to existing holders of Series B Preferred Shares. See The Exchange OfferTerms of the Exchange Offer. No Recommendation Neither we, our Board of Directors, the Information Agent, the Exchange Agent, the Transfer Agent, nor any affiliate of any of the foregoing or any other person is making any recommendation as to whether or not you should tender your Series B Preferred Shares in the Exchange Offer. We have not authorized any person to make such a recommendation. You must make your own investment decision regarding the Exchange Offer based upon your own assessment of the market value of the Series B Preferred Shares and the Common Stock, your liquidity needs, your investment objectives and any other factors you deem relevant. The exchange of Series B Preferred Shares for a combination of shares of Common Stock and cash in the Exchange Offer may not be suitable for you. By exchanging your Series B Preferred Shares for cash and shares of Common Stock, you will be exchanging the fixed distribution rights of the Series B Preferred Shares for cash and a variable yield security. The 1 Series B Preferred Shares represent perpetual equity interests in us and will be entitled only to their stated distribution preference, irrespective of the size, growth or success of the Company. The Common Stock, conversely, is common equity interest in the Company and is generally entitled to participate, pro rata with all other common equity holders, in the future operations and business results of the Company. You should consider carefully all of the information set forth in this Offer to Exchange and, in particular, you should evaluate the specific factors set forth under Risk Factors before deciding whether to participate in the Exchange Offer. Conditions to Consummation of the Exchange Offer The consummation of the Exchange Offer is subject to certain conditions. We may waive any and all conditions of the Exchange Offer. If any condition to the Exchange Offer is not satisfied or waived by us, we will not accept any Series B Preferred Shares validly tendered and not properly withdrawn in the Exchange Offer. Our obligation to consummate the Exchange Offer is not subject to any minimum tender condition. See The Exchange OfferConditions of the Exchange Offer. Expiration Date The Exchange Offer for the Series B Preferred Shares will expire at 11:59 p.m., New York City Time, on April 5, 2017, unless extended or earlier terminated. DTC and its direct and indirect participants will establish their own cutoff dates and times to receive instructions to tender in this Exchange Offer, which will be earlier than the expiration date. You should contact your broker or other securities intermediary to determine the cutoff date and time applicable to you. Settlement Date Promptly after the expiration date, but no later than April 7, 2017, although the settlement date is subject to change as described in The Exchange OfferExtension, Termination and Amendment. How to Tender Your Series B Preferred Shares If your Series B Preferred Shares are registered in your name in the record books of the Companys transfer agent, American Stock Transfer & Trust Company, LLC (the Transfer Agent), you must indicate on the enclosed letter of transmittal the number of Series B Preferred Shares you wish to tender and mail the completed and signed letter of transmittal and any other required documents in the envelope provided, evidencing your Series B Preferred Shares, if any, to be received prior to the time the Exchange Offer expires. Series B Preferred Shares held in a securities account with a broker or other securities intermediary can be tendered by your broker or other securities intermediary through DTC upon your request. 2 If you tender your Series B Preferred Shares without indicating the number of Series B Preferred Shares you wish to tender, it will be assumed that you are tendering all Series B Preferred Shares owned by you. If you have questions, you should call the Information Agent at the toll-free number below. See The Exchange OfferProcedure for Tendering. Fractional Shares Fractional shares of Common Stock will not be issued in exchange for Series B Preferred Shares. Instead, the Exchange Agent, DTC or a DTC participant will aggregate and sell those fractional entitlements and each holder of Series B Preferred Shares will be entitled to a portion of the net proceeds of that sale that corresponds to the fractional shares held by such holder. Withdrawal of Tendered Series B Preferred Shares You may withdraw previously tendered Series B Preferred Shares at any time before the expiration of the Exchange Offer. Any Series B Preferred Shares properly withdrawn or not accepted by us will be credited back to the appropriate account promptly following the expiration or termination of the Exchange Offer. In addition, after the expiration of the Exchange Offer, you may withdraw any Series B Preferred Shares that you tendered that are not accepted by us within 40business days after the commencement of the Exchange Offer. See The Exchange OfferWithdrawal of Tenders. No Appraisal Rights No appraisal rights are available to holders of Series B Preferred Shares with the Exchange Offer. Certain U.S. Federal Income Tax Considerations See Certain U.S. Federal Income Tax Considerations. Information Agent D.F. King & Co., Inc. Exchange Agent American Stock Transfer & Trust Company, LLC Additional Documentation; Further Information; Assistance Any requests for assistance concerning the Exchange Offer may be directed to the Information Agent at the address set forth on the back cover of this Offer to Exchange or by telephone toll-free at (800) 370-1749. Beneficial owners may also contact their broker or other securities intermediary. Any requests for additional copies of this Offer to Exchange and the related letter of transmittal may be directed to the Information Agent. You should read this entire Offer to Exchange and the related letter of transmittal carefully before deciding whether or not to tender your Series B Preferred Shares. You should consult with your personal financial advisor or other legal, tax or investment professional(s) regarding your individual circumstances. 3 QUESTIONS AND ANSWERS ABOUT THE EXCHANGE OFFER The following are questions regarding the Exchange Offer that you may have as a holder of the Series B Preferred Shares and the answers to those questions. We urge you to read carefully this entire Offer to Exchange, including the section entitled Risk Factors, the section entitled Comparison of Rights Between the Series B Preferred Shares and the Common Stock, the related letter of transmittal, and the other documents incorporated by reference into this Offer to Exchange. See Where You Can Find More Information. What is the purpose of the Exchange Offer? The exchange of Series B Preferred Shares for a combination of shares of Common Stock and cash, pursuant to this Exchange Offer, affords an alternative to holders of our Series B Preferred Shares by providing an exchanging holder with the growth potential of the Common Stock and liquidity through a cash payment. The Exchange Offer will eliminate the Companys financial obligation to the holders of the Series B Preferred Shares, which the Company believes impedes growth, access to capital and strategic opportunities that may otherwise be available to it and has a negative impact on cash available to all stockholders in the future. The Common Stock does not have a cumulative dividend feature. To the extent any remain outstanding after this Exchange Offer, the Series B Preferred Shares will remain senior to the Common Stock, including with respect to dividend payments made by us. Accordingly, while we believe the Exchange Offer offers benefits to the Company and the holders of Series B Preferred Shares, the Exchange Offer is not equally suitable for all holders of Series B Preferred Shares, and the decision as to whether to tender Series B Preferred Shares in the Exchange Offer will not be the same for all holders. Neither we, our Board of Directors, the Information Agent, the Exchange Agent, the Transfer Agent, nor any affiliate of any of the foregoing or any other person is making any recommendation as to whether or not you should tender your Series B Preferred Shares in the Exchange Offer. We have not authorized any person to make such a recommendation. You must make your own investment decision regarding the Exchange Offer based upon your own assessment of the market value of the Series B Preferred Shares and the Common Stock, your liquidity needs, your investment objectives and any other factors you deem relevant. See Risk Factors in this Offer to Exchange and the other risks contained in our Annual Report incorporated by reference herein. The Exchange Offer is being made exclusively to existing holders of Series B Preferred Shares. The record date for holders of Series B Preferred Shares participating in the Exchange Offer is the expiration date of the Exchange Offer. Who is offering to buy my Series B Preferred Shares? Safe Bulkers, Inc., a Republic of Marshall Islands corporation and issuer of the Series B Preferred Shares is offering to acquire any and all outstanding Series B Preferred Shares. The address and telephone number of the Companys principal executive office is Apt. D11, Les Acanthes, 6, Avenue des Citronniers, MC98000 Monaco, telephone number: +30 2 or + What will I receive in the Exchange Offer if I tender my Series B Preferred Shares and they are accepted? We are offering to acquire each Series B Preferred Share for a combination of (a) $22.50 in cash and (b) 2.0 shares of Common Stock. Is the Exchange Offer suitable for everyone? The exchange of Series B Preferred Shares for a combination of shares of Common Stock and cash in the Exchange Offer may not be suitable for you. By exchanging your Series B Preferred 4 Shares for shares of Common Stock, you will be exchanging the fixed distribution rights of the Series B Preferred Shares for cash and the non-fixed distributions and growth potential of the Common Stock. The Series B Preferred Shares represent perpetual equity interests in us and will be entitled only to their stated distribution preference, irrespective of the size, growth or success of the Company. The Common Stock, conversely, is a common equity interest in the Company and is generally entitled to participate, pro rata with all other common equity holders, in the future operations and business results of the Company. The Series B Preferred Shares that remain outstanding following the consummation of the Exchange Offer will remain senior to the Common Stock, including with respect to dividend payments made by us or in respect of payments made in a liquidation, dissolution or winding up. You should carefully consider all of the information set forth in or incorporated by reference into this Offer to Exchange and, in particular, you should evaluate the specific factors set forth under Risk Factors before deciding whether to participate in the Exchange Offer. What are the tax consequences of the Exchange Offer to me? The U.S. federal income tax consequences to you of participating in the Exchange Offer are complex, particularly because you will receive a combination of shares of Common Stock and cash, as well due to as other facts and circumstances. Even if you do not participate in the Exchange Offer, there may be U.S. federal income tax consequences to you. See Risk FactorsTax Risks Related to the Exchange OfferThe tax consequences of the Exchange Offer are complex and will vary depending on your particular facts and circumstances and Certain U.S. Federal Income Tax Considerations in this Offer to Exchange. Because the U.S. federal income tax consequences of the Exchange Offer are complex, you are urged to consult with your own tax advisor. Will the Common Stock to be issued in the Exchange Offer be listed for trading? Yes, the Common Stock is listed on the NYSE under the symbol SB. The shares of Common Stock issued in exchange for Series B Preferred Shares that are validly tendered and not properly withdrawn will be listed and trade on the NYSE. Will the shares of Common Stock received by tendering holders of Series B Preferred Shares be freely tradable under the federal securities laws? Yes, unless you are our affiliate. The Exchange Offer is being made pursuant to an exemption from the registration requirements of the Securities Act of 1933, as amended (the Securities Act), contained in Section 3(a)(9) of the Securities Act. Accordingly, shares of Common Stock received in exchange for Series B Preferred Shares tendered pursuant to the Exchange Offer will not be restricted securities for purposes of the Securities Act and will be freely tradable without regard to any holding period by those tendering holders who are not our affiliates (as defined in the Securities Act). Shares of Common Stock issued pursuant to the Exchange Offer to a holder of Series B Preferred Shares who is deemed to be our affiliate may be sold or transferred only in accordance with the requirements of Rule 144 or other available exemption under the Securities Act. For more information, see Certain Securities Laws Considerations. Will the Series B Preferred Shares remain listed on the NYSE following the consummation of the Exchange Offer? If the Exchange Offer is consummated, the number of outstanding Series B Preferred Shares, and likely the trading volume and liquidity of the Series B Preferred Shares, will be significantly reduced. Depending upon the number of Series B Preferred Shares validly tendered and accepted by us, the number of outstanding Series B Preferred Shares may fall below the requirements for listing of such Series B Preferred Shares on the NYSE. See Risk FactorsRisks to Holders of Series B Preferred Shares After the Exchange OfferSeries B Preferred Shares that you continue to hold after the Exchange Offer are expected to become less liquid following the Exchange Offer. 5 Are you making a recommendation regarding whether I should tender in the Exchange Offer? No. Neither we, our Board of Directors, the Information Agent, the Exchange Agent, the Transfer Agent, nor any affiliate of any of the foregoing or any other person is making any recommendation as to whether or not you should tender your Series B Preferred Shares in the Exchange Offer. We have not authorized any person to make such a recommendation. You must make your own investment decision regarding the Exchange Offer based upon your assessment of the market value of the Series B Preferred Shares and Common Stock, your liquidity needs, your investment objectives and any other factors you deem relevant. You should carefully read this entire Offer to Exchange, the related letter of transmittal, and our Annual Report, before deciding whether or not to tender your Series B Preferred Shares. You should consult with your personal financial advisor or other legal, tax or investment professionals regarding your individual circumstances. What is the maximum number of Series B Preferred Shares the Company will acquire in the Exchange Offer? We are offering to acquire any and all outstanding Series B Preferred Shares for a combination of newly issued shares of Common Stock and cash. If all conditions to the Exchange Offer are satisfied or waived, we will acquire Series B Preferred Shares from all tendering holders, except that only whole shares of Common Stock will be delivered. You will receive cash in lieu of any entitlement to a fraction of a share of Common Stock. When and how will I receive cash and shares of Common Stock in exchange for my tendered Series B Preferred Shares? If all of the conditions for consummation of the Exchange Offer are satisfied or waived, we will issue shares of Common Stock and make a cash payment in exchange for all validly tendered and not properly withdrawn Series B Preferred Shares promptly after the expiration date of the Exchange Offer. We refer to the date on which such exchange is made as the settlement date. The settlement date is expected to occur promptly after the expiration date, but no later than April7, 2017. We reserve the right to delay settlement pending receipt of any required governmental or regulatory approvals. We will issue shares of Common Stock in exchange for Series B Preferred Shares that are validly tendered, not properly withdrawn, and accepted by us by delivering the shares of Common Stock to the Exchange Agent, which will act as your agent for purposes of receiving the shares of Common Stock from us and transmitting such shares of Common Stock to you. We will pay cash in exchange for your Series B Preferred Shares that are validly tendered, not properly withdrawn, and accepted by us by wire transfer to the Exchange Agent, which will then be paid to you. See The Exchange OfferTender of Series B Preferred Shares; Acceptance of Series B Preferred Shares. In all cases, the payment of cash and issuance of shares of Common Stock in exchange for tendered Series B Preferred Shares will be made only after timely receipt by the Exchange Agent of validly tendered and not properly withdrawn Series B Preferred Shares and any required documents in respect of such Series B Preferred Shares. May I tender only a portion of the Series B Preferred Shares that I hold? Yes. You may choose to tender any portion, or all, of your Series B Preferred Shares. What will happen if I do not tender my Series B Preferred Shares and the Exchange Offer is successfully consummated? If the Exchange Offer is successfully consummated but you do not tender your Series B Preferred Shares, you will remain a holder of the Series B Preferred Shares. Upon consummation of the Exchange Offer, the number of outstanding Series B Preferred Shares, and likely the trading 6 volume and liquidity of the Series B Preferred Shares, will be significantly reduced. If, following consummation of the Exchange Offer, the Series B Preferred Shares no longer meet the continued listing requirements of the New York Stock Exchange, the Series B Preferred Shares may be delisted from the New York Stock Exchange and the liquidity of the Series B Preferred Shares will be further reduced. See Risk FactorsRisks to Holders of Series B Preferred Shares After the Exchange OfferSeries B Preferred Shares that you continue to hold after the Exchange Offer are expected to become less liquid following the Exchange Offer. Is the Exchange Offer subject to any minimum tender or other conditions? Our obligation to accept validly tendered and not properly withdrawn Series B Preferred Shares is not subject to any minimum tender condition. However, the Exchange Offer is conditioned upon the satisfaction or waiver of a number of conditions described in the section of this Offer to Exchange entitled The Exchange OfferConditions of the Offer. We may waive any and all of the conditions of the Exchange Offer. If all of the conditions to the Exchange Offer are not satisfied or waived, the Company may, in its sole discretion, terminate the Exchange Offer. When will the Exchange Offer expire? The Exchange Offer is currently scheduled to expire at 11:59 p.m., New York City Time, on April 5, 2017, unless extended or terminated by us. We may extend the expiration date in our sole discretion, including in order to permit the satisfaction or waiver of any or all conditions to the Exchange Offer. We will also extend the expiration date of the Exchange Offer if required by applicable law or regulation. DTC and its direct and indirect participants will establish their own cutoff dates and times to receive instructions to tender in this Exchange Offer, which will be earlier than the expiration date. You should contact your broker or other securities intermediary to determine the cutoff date and time applicable to you. See The Exchange OfferExtension, Termination and Amendment. Under what circumstances may the Exchange Offer be terminated, and what happens to my tendered Series B Preferred Shares if that occurs? Safe Bulkers has the right to terminate or withdraw, in its sole discretion, the Exchange Offer at any time if any of the conditions of the Exchange Offer are not satisfied or waived by us by the expiration date. Safe Bulkers reserves the right, subject to applicable law, to (i) waive any and all conditions of the Exchange Offer at any time prior to the expiration date of the Exchange Offer or (ii) amend the terms of the Exchange Offer. In the event that the Exchange Offer is terminated, withdrawn or otherwise not consummated on or prior to its expiration, no consideration will be paid or become payable to holders who have validly tendered and not properly withdrawn their Series B Preferred Shares pursuant to the Exchange Offer. In any such event, the Series B Preferred Shares previously tendered pursuant to the Exchange Offer will be promptly returned to the tendering holders. See The Exchange OfferExtension, Termination and Amendment. How will I be notified if the Exchange Offer is extended, amended or terminated? If the Exchange Offer is extended, amended or terminated, we will promptly make a public announcement by issuing a press release no later than 9:00 a.m., New York City Time, on the next business day after the previously scheduled expiration date of the Exchange Offer. See The Exchange OfferExtension, Termination and Amendment. Will I have to pay any fees or commissions for participating in the Exchange Offer? You will not pay any fees to the Company, the Information Agent, the Exchange Agent or the Transfer Agent to participate in the Exchange Offer. Any fees due for cancellation of tendered Series B Preferred Shares will be paid by the Company. If you hold Series B Preferred Shares 7 through a broker or other securities intermediary, and your broker or other securities intermediary tenders the Series B Preferred Shares on your behalf, your broker, dealer or other securities intermediary may charge you a fee for doing so. You should consult your broker, dealer or other nominee to determine whether any charges will apply. See The Exchange OfferTerms of the Exchange Offer and The Exchange OfferExpenses. How do I tender my Series B Preferred Shares? If your Series B Preferred Shares are registered in your name, you must indicate on the enclosed letter of transmittal the number of Series B Preferred Shares you wish to tender, and mail the completed and signed letter of transmittal, evidencing the Series B Preferred Shares and any other documents required to be completed and delivered by you in the envelope provided to be received no later than the time the expiration date of the Exchange Offer. There is no guaranteed delivery procedure available in the Exchange Offer. Series B Preferred Shares held in a securities account with a broker or other securities intermediary can be tendered by your broker or other securities intermediary through DTC upon your request. If you tender your Series B Preferred Shares without indicating the number of Series B Preferred Shares you wish to tender, it will be assumed that you are tendering all Series B Preferred Shares owned by you. If you have questions, you should call the Information Agent at the toll-free number on the back cover of this Offer to Exchange. See The Exchange OfferProcedure for Tendering. If I recently purchased Series B Preferred Shares, can I still tender my Series B Preferred Shares in the Exchange Offer? Yes. If you have recently purchased Series B Preferred Shares, you may tender those Series B Preferred Shares in the Exchange Offer but your transaction must settle prior to the expiration date of the Exchange Offer. What must I do if I want to withdraw my Series B Preferred Shares from the Exchange Offer? You may withdraw previously tendered Series B Preferred Shares at any time before the expiration date of the Exchange Offer. Any Series B Preferred Shares that are properly withdrawn will be credited back to the appropriate account promptly following such withdrawal. In addition, after the expiration of the Exchange Offer, you may withdraw any Series B Preferred Shares that you tendered that are not accepted by us within 40 business days after the commencement of the Exchange Offer. See The Exchange OfferWithdrawal of Tenders. If your Series B Preferred Shares are registered in your name, in order to properly withdraw your Series B Preferred Shares from the Exchange Offer, you must deliver a written notice of withdrawal to the Exchange Agent at the appropriate address specified on the back cover of this Offer to Exchange prior to the expiration date of the Exchange Offer or, after the expiration date of the Exchange Offer, you may withdraw any Series B Preferred Shares that you tendered that are not accepted by us within 40 business days after the commencement of the Exchange Offer. Your notice of withdrawal must comply with the requirements set forth in this Offer to Exchange. If you have questions, you should call the Information Agent at the toll-free number below. If you tendered your Series B Preferred Shares through DTC, a withdrawal of your Series B Preferred Shares will be effective if you and your broker or other securities intermediary comply with the appropriate procedures of DTCs automated system prior to the expiration of the Exchange Offer or after the expiration of 40 business days after the commencement of the Exchange Offer. Any notice of withdrawal must identify the Series B Preferred Shares to be withdrawn, including, if held through DTC, the name and number of the account at DTC to be credited and otherwise comply with the procedures of DTC. You should contact your broker or other securities 8 intermediary to assist you with properly withdrawing your previously tendered Series B Preferred Shares. See The Exchange OfferWithdrawal of Tenders. Whom do I call if I have any questions on how to tender my Series B Preferred Shares or any other questions relating to the Exchange Offer? Questions related to the terms of the Exchange Offer and requests for assistance, as well as for additional copies of this Offer to Exchange, the related letter of transmittal or any other documents relevant to the Exchange Offer, may be directed to the Information Agent using the contact information set forth on the back cover of this Offer to Exchange or by telephone toll-free at (800)370-1749. Where can I find more information about Safe Bulkers, Inc. ? For more information, see our Annual Report, which is available online at the SEC website (www.sec.gov) and our website (www.safebulkers.com), and is also available from us upon request. See Where You Can Find More Information. 9 RISK FACTORS You should carefully consider the risks and uncertainties described throughout this Offer to Exchange, including those described below, and the risk factors set forth in Item 3 Key Informationiv. Risk Factors of our Annual Report, which risk factors are incorporated by reference herein, before you decide whether to tender your Series B Preferred Shares in the Exchange Offer. Risks Associated with the Rights of Our Common Stock Compared to the Rights of Our Series B Preferred Shares If you tender your Series B Preferred Shares in exchange for cash and shares of our Common Stock then you will lose your rights under the Series B Preferred Shares exchanged in the Exchange Offer. If you tender your Series B Preferred Shares in exchange for shares of our Common Stock pursuant to the Exchange Offer, you will be giving up all of your rights as a holder of those shares of Series B Preferred Shares, including, without limitation, your right to receive future quarterly cumulative dividend payments on the Series B Preferred Shares made after the consummation of the Exchange Offer. A holder of Series B Preferred Shares participating in the Exchange Offer will become subject to all of the risks and uncertainties associated with ownership of our Common Stock. These risks may be different from and greater than those associated with holding the Series B Preferred Shares. All of our preferred stock, including any shares of Series B Preferred Shares that remain outstanding after the Exchange Offer, will have priority over our Common Stock with respect to payment of dividends or in the event of a liquidation, dissolution or winding up. Our Common Stock ranks below all claims of indebtedness against us and all of our outstanding shares of preferred stock, including the Series B Preferred Shares, in respect of the payment of dividends and payments made in respect of any liquidation, dissolution or winding up of the Company. As a result, holders of our Common Stock will not be permitted to receive any dividend unless all cumulative dividends have been paid to holders of our preferred stock through the most recent dividend payment date, or to receive any payment or other distribution of assets upon the liquidation, dissolution or winding up of the Company until after our obligations to our debt holders and holders of preferred stock have been satisfied. We have not paid dividends on our Common Stock in the recent past and there is no guarantee that we will pay dividends on our Common Stock in the future. We have not paid any dividends on our shares of Common Stock since August 2015. The declaration and payment of dividends, if any, will always be subject to the discretion of our Board of Directors. The timing and amount of any dividends declared will depend on, among other things: (i) our earnings, financial condition and cash requirements and available sources of liquidity, (ii)decisions in relation to our growth and leverage strategies, (iii) provisions of Marshall Islands and Liberian law governing the payment of dividends, (iv) restrictive covenants in our existing and future debt instruments, and (v) global financial conditions. Therefore, we may continue to not pay dividends on our shares of Common Stock in the future. Holders of the Series B Preferred Shares are entitled to payment of quarterly cumulative dividends when, as and if declared by our Board of Directors, and such dividend payments have historically been made on a timely basis. If you tender your Series B Preferred Shares in the Exchange Offer for shares of our Common Stock, you will lose your right to receive any dividend payments made on the Series B Preferred Shares after consummation of the Exchange Offer. 10 Risks to Holders of Series B Preferred Shares After the Exchange Offer Series B Preferred Shares that you continue to hold after the Exchange Offer are expected to become less liquid following the Exchange Offer. Following consummation of the Exchange Offer, the number of Series B Preferred Shares that are publicly traded will be reduced and the trading market for the remaining outstanding Series B Preferred Shares may be less liquid. This may reduce the volume of trading and make it more difficult to buy or sell Series B Preferred Shares, or to do so without affecting the market price. Thus, your ability to buy and sell Series B Preferred Shares, and the market price of the Series B Preferred Shares, may fluctuate significantly. Furthermore, if the Exchange Offer is consummated, the number of outstanding Series B Preferred Shares may fall below the requirements for continued listing of the Series B Preferred Shares on the NYSE. The NYSE may initiate suspension and delisting procedures with respect to Series B Preferred Shares if the aggregate market value of publicly-held Series B Preferred Shares is less than $2,000,000 or the number of Series B Preferred Shares is less than 100,000. A delisting of the Series B Preferred Shares from the NYSE would further decrease the trading volume and liquidity of the Series B Preferred Shares and may make it more difficult for holders of Series B Preferred Shares that do not validly tender their Series B Preferred Shares in the Exchange Offer to sell their Series B Preferred Shares after the consummation of the Exchange Offer. Following the Exchange Offer, we may purchase any Series B Preferred Shares that remain outstanding, and the terms of such purchases may be more or less favorable than those offered in the Exchange Offer. Following consummation of the Exchange Offer, we may purchase additional Series B Preferred Shares that remain outstanding, including through our share repurchase program or otherwise pursuant to open market purchases, privately negotiated transactions, exchange offers, the exercise of optional redemption rights and/or offers to purchase. Specifically, under the terms of the Statement of Designation, we may redeem, at our option, in whole or in part, the Series B Preferred Shares at a redemption price in cash equal to $25.00 per share plus an amount equal to all accumulated and unpaid dividends thereon to the date of redemption, whether or not declared. See Comparison of Rights Between the Series B Preferred Shares and the Common StockRedemption Rights. Future purchases of Series B Preferred Shares that remain outstanding after the Exchange Offer may be on terms that are more or less favorable than those offered in the Exchange Offer and could be paid in cash, Common Stock or other consideration not provided in the Exchange Offer. Future purchases, if any, will depend on many factors, which include, but not limited to, market conditions, the condition of our business and our results of operations. Rule 14e-5 under the Exchange Act prohibits us and our affiliates from purchasing Series B Preferred Shares outside of the Exchange Offer from the time that the Exchange Offer is first announced until the expiration of the Exchange Offer, subject to certain exceptions. In addition, Rule 13e-4 under the Exchange Act prohibits us and our affiliates from purchasing any Series B Preferred Shares other than pursuant to the Exchange Offer until ten business days after the expiration date of the Exchange Offer, subject to certain exceptions. Our ability to pay dividends on shares of Series B Preferred Shares is limited by the requirements of the laws of the Republic of the Marshall Islands, the laws of the Republic of Liberia and existing and future agreements. The laws of the Republic of Liberia and of the Republic of the Marshall Islands, where our vessel-owning subsidiaries are incorporated, generally prohibit the payment of dividends other than from surplus or net profits, or while a company is insolvent or would be rendered insolvent by the payment of such a dividend. Our subsidiaries may not have sufficient funds, surplus or net profits to make distributions to us. In addition, under guarantees we have entered into with respect to certain of our subsidiaries existing credit facilities, we are subject to financial and other covenants, which may limit our ability to pay dividends and redeem the Series B Preferred Shares. These and future agreements may limit our ability to pay dividends on and to redeem the Series B Preferred Shares. 11 We also may not have sufficient surplus or net profits in the future to pay dividends on our Series B Preferred Shares. Risks Related to the Common Stock Offered in the Exchange Offer The market price of the shares of Common Stock expected to be issued in the Exchange Offer may fluctuate. In exchange for each share of Series B Preferred Shares validly tendered, not properly withdrawn and accepted by us, participating holders of Series B Preferred Shares will receive a fixed number of shares of Common Stock. The number of shares of Common Stock received by participating holders of Series B Preferred Shares will not be adjusted due to any increases or decreases in the market price of the Series B Preferred Shares or our Common Stock throughout the Exchange Offer. The value of the Common Stock received in the Exchange Offer will depend upon the market price of a share of our Common Stock on the settlement date. The trading price of the Common Stock may be different on the settlement date than it is as of the commencement date of the Exchange Offer because of ordinary trading fluctuations as well as changes in our business, results of operations or prospects, market reactions to the Exchange Offer, general market and economic conditions and other factors, many of which are not within our control. Accordingly, holders of the Series B Preferred Shares will not know the exact market value of the Common Stock that will be issued in connection with the Exchange Offer. We may extend the Exchange Offer, during which time the market value of our Common Stock will likely fluctuate. Promptly following our acceptance of Series B Preferred Shares validly tendered and not properly withdrawn in the Exchange Offer, we expect to issue the shares of Common Stock pursuant to the Exchange Offer, during which time the value of the Common Stock may also fluctuate. Future sales of our Common Stock could cause the market price of our Common Stock to decline and our existing stockholders may experience significant dilution. In addition to the shares of Common Stock expected to be issued in connection with the Exchange Offer, we may also issue additional shares of our Common Stock in the future. Since our initial public offering in 2008, we have conducted several offerings of our Common Stock. In April 2011, we issued and sold 5,000,000 shares of Common Stock in a public offering. In March 2012, we issued and sold 5,750,000 shares of Common Stock in a public offering. In November 2013, we issued and sold 5,750,000 shares of Common Stock in a public offering. Concurrently with that public offering, we issued and sold 1,000,000 shares of Common Stock to an entity associated with our chief executive officer, Polys Hajioannou, in a private placement. In December 2016, we issued and sold 15,640,000 shares of Common Stock in a public offering, in which an entity associated with Polys Hajioannou purchased 2,727,272 shares of Common Stock. Additional issuances of our Common Stock, or the perception that such issuances could occur, may depress the market price for our Common Stock. These issuances could also impair our ability to raise additional capital through the sale of equity securities in the future. In addition, our shareholders may elect to sell shares of our Common Stock held by them from time to time, which could also cause a decline in the market price of our Common Stock. Our share repurchase programs may affect the market for our Common Stock and Series B Preferred Shares, including affecting our share price or increasing share price volatility. On November 24, 2015, we announced a preferred share repurchase program under which we may from time to time purchase Series B Preferred Shares or other preferred shares for up to $20.0million in the aggregate on the open market. On June 22, 2016, we announced a share repurchase program under which we may from time to time purchase up to 2,000,000 shares of Common Stock in the aggregate on the open market. Repurchases of our Common Stock and Series B Preferred Stock pursuant to these programs could affect our stock price and increase volatility. 12 The timing and amount of repurchases, if any, will depend upon several factors, including market and business conditions, the trading price of our Common Stock and Series B Preferred Shares and other investment opportunities. The repurchase program may be limited, suspended or discontinued at any time without prior notice. There is no guarantee of a continuing public market for you to resell the Common Stock you receive as consideration in the Exchange Offer. Our Common Stock trades on the NYSE. We cannot assure you that an active and liquid public market for our common stock will continue, which would likely have a negative effect on the price of our Common Stock and impair your ability to sell or purchase our Common Stock when you wish to do so. In January 2016, we announced that we received notice from the NYSE indicating that the trading price of our Common Stock was not in compliance with the NYSEs continuing listing standard that requires a minimum average closing price of $1.00 per share over a period of 30 consecutive trading days. On June 1, 2016, the NYSE notified us that our average price of our Common Stock price for the 30-trading days ended May 31, 2016 was above the NYSEs minimum requirement of $1.00 based on a 30-trading day average and, accordingly, that the Company was no longer considered below the NYSEs $1.00 continued listing standard. In the future, if our Common Stock falls below the continued listing standard of $1.00 per share or otherwise fails to satisfy any of the NYSE continued listing requirements, and if we are unable to cure such deficiency during any subsequent cure period, our Common Stock could be delisted from the NYSE. The Hajioannou family controls the outcome of matters on which our stockholders are entitled to vote and its interests may be different from yours. As of March 8, 2017, the Hajioannou family (including our chief executive officer, Polys Hajioannou), owned approximately 51.75% of our outstanding Common Stock. The Hajioannou family is able to control the outcome of matters on which our stockholders are entitled to vote, including the election of our entire board of directors and other significant corporate actions. The interests of the Hajioannou family may be different from yours. Tax Risks Related to the Exchange Offer In addition to the following risk factors, you should read Certain U.S. Federal Income Tax Considerations in this Offer to Exchange. The U.S. federal income tax consequences of participating (or declining to participate) in the Exchange Offer are complex and, accordingly, you are urged to consult with your own tax advisor. The tax consequences of the Exchange Offer are complex and will vary depending on your particular facts and circumstances. The U.S. federal income tax consequences to you of participating in the Exchange Offer are complex, particularly because you will receive a combination of shares of Common Stock and cash, as well as and other facts and circumstances. If the Exchange Offer is consummated, the number of outstanding Series B Preferred Shares may fall below the requirements for listing of such Series B Preferred Shares on the NYSE and a delisting of the Series B Preferred Shares from the NYSE may have adverse tax consequences to you if you continue to own Series B Preferred Shares. If the Exchange Offer is consummated, the number of outstanding Series B Preferred Shares may fall below the requirements for listing of such Series B Preferred Shares on the NYSE and a delisting of the Series B Preferred Shares from the NYSE may occur. If a delisting of the Series B Preferred Shares were to occur, it may result in a loss of preferential capital gain tax rates for certain dividends received by certain non-corporate U.S. holders of such Series B Preferred Shares, and loss of the ability to make a mark-to-market election with respect to such Series B Preferred 13 Shares by U.S. holders in the event we are treated as a passive foreign investment company for U.S. federal income tax purposes. Other Risks Related to the Exchange Offer Our Board of Directors has not made a recommendation as to whether you should tender your Series B Preferred Shares, and we have not obtained a third-party determination that the Exchange Offer is fair to holders of Series B Preferred Shares. Neither we, our Board of Directors, the Information Agent, the Exchange Agent, the Transfer Agent, nor any affiliate of any of the foregoing or any other person is making any recommendation as to whether or not you should tender your Series B Preferred Shares in the Exchange Offer. We have not authorized any person to make such a recommendation. We have not retained or requested, and do not intend to retain or request, any unaffiliated representative to act solely on behalf of the holders of Series B Preferred Shares for purposes of negotiating the Exchange Offer or preparing a report concerning the fairness of the Exchange Offer. You must make your own independent decision regarding your participation in the Exchange Offer. If you tender your Series B Preferred Shares, you may or may not receive more than or as much value as if you chose to keep them. The Exchange Offer may not be consummated if the conditions to the Exchange Offer are not satisfied or waived. The Exchange Offer is conditioned upon the satisfaction or waiver of all of the conditions described in the section of this Offer to Exchange entitled The Exchange OfferConditions of the Offer. We may waive any and all conditions of the Exchange Offer. If any condition to the Exchange Offer is not satisfied or waived, we will not accept any Series B Preferred Shares validly tendered and not properly withdrawn in the Exchange Offer. 14 STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Offer to Exchange contains forward-looking statements. Statements included in this Offer to Exchange which are not historical facts, including our statements concerning plans and objectives of management for future operations or economic performance, or assumptions related thereto, are forward-looking statements. In addition, we and our representatives may from time to time make other oral or written statements which are also forward-looking statements. Such statements include, in particular, statements about our plans, strategies, business prospects, changes and trends in our business, and the markets in which we operate, as well as the benefits of the Offer to Exchange. In some cases, you can identify the forward-looking statements by the use of words such as may, could, should, would, expect, plan, anticipate, intend, forecast, believe, estimate, predict, propose, potential, continue or the negative of these terms or other comparable terminology. Forward-looking statements appear in a number of places in this Offer to Exchange and our Annual Report incorporated by reference herein, and include statements with respect to, among other things:  future operating or financial results and future revenues and expenses;  future, pending or recent acquisitions, business strategy, areas of possible expansion and expected capital spending or operating expenses;  availability of key employees, crew, length and number of off-hire days, drydocking requirements and fuel and insurance costs;  general market conditions and shipping industry trends, including charter rates, vessel values and factors affecting supply and demand;  our financial condition and liquidity, including our ability to make required payments under our credit facilities, comply with our loan covenants and obtain additional financing in the future to fund capital expenditures, acquisitions and other corporate activities;  our expectations relating to dividend payments and ability to make such payments;  our ability to leverage our Managers relationships and reputation within the drybulk shipping industry to our advantage;  our anticipated general and administrative expenses;  environmental and regulatory conditions, including changes in laws and regulations or actions taken by regulatory authorities;  risks inherent in vessel operation, including terrorism (including cyber terrorism), piracy and discharge of pollutants;  potential liability from future litigation; and  statements made in Risk Factors in this Offer to Exchange and those set forth under the heading Information on the Company and Key InformationRisk Factors in our Annual Report. While forward-looking statements reflect our beliefs at the time they were made, such statements are not guarantees of future performance. We disclaim any obligation to update or revise any forward-looking statement to reflect changes in underlying assumptions or factors, of new information, data or methods, future events or other changes after the date on which such statements were made, except as required by applicable law. You should not place undue reliance on any forward-looking statements, which are based only on information currently available to us. 15 THE EXCHANGE OFFER No Recommendation THE EXCHANGE OF SERIES B PREFERRED SHARES FOR A COMBINATION OF SHARES OF COMMON STOCK AND CASH IN THE EXCHANGE OFFER MAY NOT BE SUITABLE FOR YOU. NEITHER WE, OUR BOARD OF DIRECTORS, THE INFORMATION AGENT, THE EXCHANGE AGENT, THE TRANSFER AGENT, NOR ANY AFFILIATE OF ANY OF THE FOREGOING OR ANY OTHER PERSON IS MAKING ANY RECOMMENDATION AS TO WHETHER OR NOT YOU SHOULD TENDER YOUR SERIES B PREFERRED SHARES IN THE EXCHANGE OFFER. WE HAVE NOT AUTHORIZED ANY PERSON TO MAKE SUCH A RECOMMENDATION. YOU MUST MAKE YOUR OWN INVESTMENT DECISION REGARDING THE EXCHANGE OFFER BASED UPON YOUR OWN ASSESSMENT OF THE MARKET VALUE OF THE SERIES B PREFERRED SHARES, YOUR LIQUIDITY NEEDS, YOUR INVESTMENT OBJECTIVES AND ANY OTHER FACTORS YOU DEEM RELEVANT. BEFORE YOU MAKE YOUR DECISION, WE URGE YOU TO CAREFULLY READ THIS OFFER TO EXCHANGE IN ITS ENTIRETY, INCLUDING THE INFORMATION SET FORTH UNDER RISK FACTORS AND THE INFORMATION IN OUR ANNUAL REPORT, WHICH IS INCORPORATED BY REFERENCE HEREIN, INCLUDING THE INFORMATION SET FORTH UNDER RISK FACTORS THEREIN. WE ALSO URGE YOU TO CONSULT YOUR OWN FINANCIAL AND TAX ADVISORS IN MAKING YOUR OWN DECISIONS ON WHAT ACTION, IF ANY, TO TAKE IN LIGHT OF YOUR OWN PARTICULAR CIRCUMSTANCES. Terms of the Exchange Offer We are offering to acquire any and all outstanding Series B Preferred Shares for a combination of shares of newly issued Common Stock and a cash payment. If all conditions to the Exchange Offer are satisfied or waived, we will acquire Series B Preferred Shares from all tendering holders, except that only whole shares of Common Stock will be delivered. You will receive cash in lieu of any entitlement to a fraction of a share of Common Stock. We are making the Exchange Offer only to holders of Series B Preferred Shares in reliance upon the exemption from the registration requirements of the Securities Act, afforded by Section 3(a)(9) of the Securities Act. We have no contract, arrangement or understanding relating to, and will not, directly or indirectly, pay any commission or other remuneration to any broker, dealer, salesperson, agent or any other person for soliciting tenders in the Exchange Offer. In addition, no broker, dealer, salesperson, agent or any other person is engaged or authorized to express any statement, opinion, recommendation or judgment with respect to the relative merits and risks of the Exchange Offer. Our officers, directors and employees may solicit tenders from holders of our Series B Preferred Shares and will answer inquiries concerning the Exchange Offer, but they will not receive additional compensation for such services. D.F. King & Co., Inc. is acting as Information Agent, and American Stock Transfer & Trust Company, LLC is acting as Exchange Agent in connection with the Exchange Offer. The Information Agent may contact holders of Series B Preferred Shares by mail, telephone, facsimile and/or other customary means and may request brokers and other securities intermediaries to forward materials relating to the Exchange Offer to beneficial owners. The Information Agent and the Exchange Agent will each receive reasonable and customary compensation for their respective services and will be reimbursed by us for reasonable out-of-pocket expenses. The Information Agent and the Exchange Agent will be indemnified against certain liabilities in connection with the Exchange Offer, including certain liabilities under the federal securities laws. In addition, we will request that brokers and other securities intermediaries forward copies of this Offer to Exchange to the beneficial owners of Series B Preferred Shares, and will provide reimbursement for the cost of forwarding such material. We will not pay any fees or commissions to brokers, other securities intermediaries or other persons (other than as described above) for soliciting tenders of Series B Preferred Shares in connection with the Exchange Offer. 16 You should rely only on the information contained in this Offer to Exchange and the related letter of transmittal. Except as described above, we have no arrangements for and have no understanding with any dealer, salesperson, agent or any other person regarding the solicitation of tenders hereunder. Neither we, the Exchange Agent, the Information Agent, or the Transfer Agent, nor any affiliate of the foregoing, has authorized any other person to provide you with any additional information. If anyone provides you with any additional information, you should not rely on it. Neither the delivery of this Offer to Exchange nor any exchange made hereunder shall, under any circumstances, create any implication that there has been no change in the affairs of the Company or its subsidiaries since the respective dates as of which information is given in this Offer to Exchange. We are offering to acquire the Series B Preferred Shares only in U.S. jurisdictions where the offers or tenders are permitted pursuant to the laws of such jurisdiction. Registered holders who tender their Series B Preferred Shares directly to us through the Exchange Agent will not have to pay any fees or commissions. Any fees due for cancellation of validly tendered Series B Preferred Shares will be paid by the Company. Holders who tender their Series B Preferred Shares through a broker or other securities intermediary may be charged a fee by their broker or other securities intermediary for doing so. Such holders should consult their broker or other securities intermediary to determine whether any charges will apply. The term expiration date means 11:59 p.m., New York City Time, on April 5, 2017, unless we extend the period of time for which the Exchange Offer with respect to Series B Preferred Shares will remain open, in which case the term expiration date means the latest time and date on which the Exchange Offer with respect to the Series B Preferred Shares, as so extended, expires. DTC and its direct and indirect participants will establish their own cutoff dates and times to receive instructions to tender in this Exchange Offer, which will be earlier than the expiration date. You should contact your broker or other securities intermediary to determine the cutoff date and time applicable to you. If the Exchange Offer expires or terminates without any Series B Preferred Shares being accepted by us following the expiration or termination of the Exchange Offer, you will continue to hold your Series B Preferred Shares. Conditions of the Exchange Offer We will not be required to accept for exchange, or to issue Common Stock and pay cash in respect of, any Series B Preferred Shares, and we may terminate, extend or amend the Exchange Offer and may (subject to Rule 14e-1 under the Exchange Act) postpone the acceptance for exchange of, and issuance of Common Stock and payment of cash in respect of, any Series B Preferred Shares validly tendered and not properly withdrawn pursuant to the Exchange Offer, if any of the following events shall occur or conditions shall exist:  there shall not have been instituted or threatened or be pending any action, proceeding or investigation (whether formal or informal), or there shall not have been any material adverse development to any action or proceeding currently instituted, threatened or pending, before or by any court, governmental, regulatory or administrative agency or instrumentality, or by any other person, in connection with the Exchange Offer that, in our reasonable judgment, either (a) is, or is reasonably likely to be, materially adverse to our business, operations, properties, condition (financial or otherwise), income, assets, liabilities or prospects, (b) would or might prohibit, prevent, restrict or delay consummation of the Exchange Offer, or (c) would materially impair the contemplated benefits of the Exchange Offer to us or be material to holders of Series B Preferred Shares in deciding whether to accept the Exchange Offer;  no order, statute, rule, regulation, executive order, stay, decree, judgment or injunction shall have been proposed, enacted, entered, issued, promulgated, enforced or deemed applicable by any court or governmental, regulatory or administrative agency or instrumentality that, in our reasonable judgment, either (a) would or might prohibit, prevent, restrict or delay consummation of the Exchange Offer, (b) is, or is reasonably likely to be, materially adverse to our business, operations, properties, condition (financial or otherwise), income, assets, 17 liabilities or prospects or (c) would materially impair the contemplated benefits of the Exchange Offer to us or be material to holders of Series B Preferred Shares in deciding whether to accept the Exchange Offer;  there shall not have occurred or be likely to occur any event or condition affecting our or our affiliates business or financial affairs and our subsidiaries that, in our reasonable judgment, would or might result in any of the consequences referred to in the first bullet point of this section;  there has not occurred (a) any general suspension of, or limitation on prices for, trading in securities in the securities or financial markets, (b) a material impairment in the trading market for debt or equity securities, (c) a declaration of a banking moratorium or any suspension of payments in respect to banks in the United States or other major financial markets, (d) any limitation (whether or not mandatory) by any government or governmental, administrative or regulatory authority or agency, domestic or foreign, or other event that, in our reasonable judgment, might affect the extension of credit by banks or other lending institutions, (e) a commencement of a war, armed hostilities, terrorist acts or other national or international calamity directly or indirectly involving the United States or (f) in the case of any of the foregoing existing on March 8, 2017, a material acceleration or worsening thereof;  there has not occurred any change or development, including a prospective change or development, in our business, financial condition, assets, income, operations, prospects or stock ownership (or that of our subsidiaries) that, in our reasonable judgment, has or is reasonably likely to have a material adverse effect on us or our subsidiaries, the market price of the Series B Preferred Shares or the value of the Series B Preferred Shares to us;  there shall not have occurred any event, including a change in the prevailing stock performance of our Common Stock or our Series B Preferred Shares, that, in our reasonable judgment has impaired or may reasonably impair the anticipated benefits of the Exchange Offer to us;  delivery of a combination of shares of Common Stock and cash in exchange for Series B Preferred Shares would not be permitted under the Republic of Marshall Islands law;  a tender or exchange offer for any or all of our shares of Common Stock, or any merger, acquisition, business combination, strategic transaction or other similar transaction with or involving us or any subsidiary, has not been proposed, announced or made by any person or has not been publicly disclosed;  the market price for the shares of Common Stock on the NYSE shall not have increased by more than 25%, as measured from the close of trading on the trading day immediately prior to the date of this Offer to Exchange; or  the market price for the shares of Series B Preferred Shares on the NYSE shall not have decreased by more than 10%, as measured from the close of trading on the trading day immediately prior to the date of this Offer to Exchange. We will not be required to accept for exchange the Series B Preferred Shares validly tendered and not properly withdrawn pursuant to the Exchange Offer, and, in our sole discretion, may terminate, amend or extend the Exchange Offer or delay or refrain from accepting for exchange, or exchanging, the Series B Preferred Shares or transferring the Exchange Offer consideration to the holders, if any of the above conditions are not satisfied or waived by us. These conditions are for our benefit and may be asserted by us or may be waived by us, in whole or in part, at any time and from time to time, in our sole discretion, regardless of the circumstances that may give rise to them, so long as such conditions are not triggered by our action or inaction. In addition, we may terminate the Exchange Offer if any condition is not satisfied in our reasonable judgment prior to the expiration date. All conditions to the Exchange Offer, other than those subject to governmental approvals, must be satisfied or waived prior to the expiration date. 18 We have not made a decision as to what circumstances would lead us to waive any such condition, and any such waiver would depend on circumstances prevailing at the time of such waiver. Although we have no present plans or arrangements to do so, we reserve the right to amend, at any time, the terms of the Exchange Offer. We will give holders of Series B Preferred Shares notice of such amendments as described in this Offer to Exchange and as may be required by applicable law. Extension, Termination and Amendment We have the right to terminate or withdraw the Exchange Offer, in our sole discretion, if the conditions to the Exchange Offer set forth under The Exchange Offer
